Citation Nr: 0004469	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to service-connected postoperative residuals of 
a meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Reno, Nevada, and 
Honolulu, Hawaii.  


FINDING OF FACT

Competent evidence has been submitted linking current right 
knee problems to the service-connected left knee disability.  


CONCLUSION OF LAW

The claim of service connection for a right knee disorder as 
secondary to service-connected postoperative residuals of a 
meniscectomy of the left knee is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disorder is the 
result of his service-connected left knee locking up on him 
as he was going down some steps.  This caused him to miss the 
step with his right foot resulting in injury to the right 
knee.  He ultimately underwent two right knee surgeries.  



Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well grounded claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak, supra.  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit, supra.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or 


aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

A review of the private and VA records reflects that the 
veteran was seen in September 1994 for right knee complaints.  
It was indicated that the veteran was attempting to walk down 
the stairs the previous night when he missed a step and 
injured his right knee.  The impression was sprain and 
traumatic effusion of the right knee.  Subsequently dated 
reports include a private record from February 1995 which 
notes that the veteran twisted his knee when walking down 
some stairs.  Magnetic resonance imaging (MRI) of the right 
knee showed a prominent tear of the posterior horn medial 
meniscus.  Private records reflect that the veteran underwent 
a right knee arthroscopy in March 1995.  

Additional clinical reports include a September 1995 VA 
record which shows that the veteran was seen for bilateral 
knee complaints.  The examiner noted that the veteran said 
that he had been living on the second floor for the past 
three years which might have contributed to his right knee 
pain.  It was noted that the left knee was weak and that, 
therefore, weight bearing had generally been on the right 
knee.  Private records reflect that the veteran underwent 
additional right knee surgery (complete lateral and partial 
medial meniscectomy) in February 1997.  Bilateral 
degenerative joint disease in the both knees is the 
continuing diagnosis.  

It is the Board's conclusion that this medical evidence meets 
the criteria for a well-grounded claim.  There is evidence of 
a current right knee disorder satisfying the first element of 
a well grounded claim.  It is alleged that the right knee 
disorder is the result of the service-connected left knee 
disorder.  The truthfulness of this statement must be 
presumed when determining whether a claim is well grounded, 
thereby satisfying the second element of a well-grounded 
claim.  Finally, the third 


element of a well grounded claim is met by the examiner's 
statement in September 1995 that weight bearing was borne by 
the right knee due to left knee problems.  See Epps, 
Grottveit, Caluza, Rabideau, Brammer, Cartwright, Layno, and 
Lathan, supra.  

Because the claim is well grounded, VA has an obligation to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, supra.  Action pursuant to 
this duty is addressed in the Remand section below.  


ORDER

The claim of service connection for a right knee disorder as 
secondary to service-connected postoperative residuals of a 
meniscectomy of the left knee is well grounded.  


REMAND

As noted earlier, the veteran contends that his right knee 
disorder is the result of his service-connected left knee 
locking up on him as he was going down some steps.  This 
caused him to miss the step with his right foot resulting in 
injury to the right knee.  He ultimately underwent two right 
knee surgeries.  

In this case, the medical evidence of record does not 
specifically address whether or not a causal relationship 
exists between the veteran's service-connected left knee 
disorder and his right knee disability.  As noted above, it 
was mentioned by one examiner that weight bearing was borne 
by the right knee due to left knee problems.  

In addition, the RO did not consider the question of whether 
the veteran's service-connected residuals of left knee 
surgery aggravated his right knee disability.  Under Allen, 7 
Vet. App. 439, service connection for the veteran's right 
knee disability can be established on the basis that, 
unrelated to service, it was aggravated by his service-
connected postoperative residuals of a left knee 
meniscectomy.  Id. at 448-450.  

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In addition, where an issue of 
causation is present, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  

Under the present circumstances, it is unclear whether the 
veteran's right knee disability was caused or aggravated by 
his service-connected left knee postoperative residuals.  
Also, the veteran has not been afforded a VA medical 
examination to determine the etiology of his right knee 
disability.  Thus, a VA medical examination is necessary for 
a fully informed evaluation of this claim.  Colvin, supra.  

In light of the foregoing, the case is REMANDED for the 
following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
medical examination to ascertain the 
nature and etiology of any right knee 
disability.  All indicated studies should 
be performed and all findings set forth 
in detail.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be asked to render an 
opinion as to the etiology of the 
veteran's right knee disability, to 
include whether it is as last as likely 
as not that the veteran's right knee 
disorder is causally related to his 
service-connected left knee disability.  
If no causal relationship is determined 
by the examiner to exist, he or she 
should then opine as to whether the 
service-connected left knee disorder 
aggravated any right knee disability 
found on examination.  If aggravation is 
determined to have occurred, to the 
extent possible, the examiner is 
requested to comment on the degree of any 
additional impairment to the right knee 
(but only that over and above the degree 
of disability preexisting the 
aggravation) caused by the veteran's 
service-connected left knee meniscectomy 
residuals.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports or opinions requested, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should then readjudicate the 
veteran's claim of service connection for 
a right knee disability either as 
secondary to his service-connected 
postoperative residuals of a left knee 
meniscectomy, or pursuant to the holding 
in Allen, supra.  

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement and provide the veteran 
and his representative an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




